DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single mutation (Claim 10)
Applicant is required to elect a T-cell marker from CD25, CD69 and CD137 (Claim 13)
Applicant is required to elect a single disease (Claim 30)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of an antibody, which effects enhanced T cell activation in comparison to a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goletz (EP 2 073 842 B1, published 12/31/2014).  
Goletz teaches that on antibody attached N-glycans, the vast majority of fucose residues is found 1,6 linked to the proximal GlcNAc residue (so called "core fucose"). It has been found that the absence of core fucose on the reducing end of the Nglycan attached to antibodies enhances the ADCC activity of antibodies by the factor 25 to 100. Due to this beneficial effect on ADCC, it is preferred that the amount of fucose is at least 10%, 15%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 150%, 200%, 250%, 300%, 400%, 500%, 1000%, 1500% or more than 2000% less compared to the same amount of protein molecules in at least one protein molecule composition of the same protein molecule isolated from CHOdhfr- [ATCC No. CRL-9096] when expressed therein (Page 8, lines 40-47).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Paul L. Weaver on 6/8/2021 a provisional election was made without traverse to prosecute the species of S239D, the species of CD25, and the species of a cancer disease.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Status
Claims 1-5, 7-8, 10, 12-14, 16-17, 20, 22-23, 26-27, and 29-30 are pending.

Claims 6, 9, 11, 15, 18, 19, 21, 24-25, 28, and 31-35 have been canceled.

Claims 1-5, 7-8, 10, 12-14, 16-17, 20, 22-23, 26-27, and 29-30 are under examination.
Priority
	This application is a national stage entry (371) of PCT/EP2018/057844, filed 3/28/2019, which is acknowledged. This application claims priority from European Patent Application, EP17171013.0, filed 5/15/2017, and Grand Duchy of Luxembourg Application LU100150, filed 3/29/2017, which is acknowledged.
Information Disclosure Statement
	Applicant’s IDS submitted 9/27/2019 has been acknowledged and considered. A signed copy has been attached hereto.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 8, 10,recite the term “preferably”. It is unclear as to whether the limitation added after the term “preferably” in these claims are intended to further limit the claims, or merely optional.
	Claims 16, 22, and 27 are rejected by virtue of dependency.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 8 recites specific cell lines NM-H9D8-E6 (DSM ACC 2807), NM-H9D8-E6Q12 (DSM ACC 2856), or a cell or cell line derived therefrom as part of the claimed invention. As required elements they must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the cell lines listed in claim 8. See 37 CFR 1.802.
	The specification does not teach how to make the cell lines NM-H9D8-E6 (DSM ACC 2807), and NM-H9D8-E6Q12 (DSM ACC 2856). The instant specification does not teach any modifications to the cell lines, and further it is not apparent if any of the cell lines, would be known and readily available to the public.
	Further, the specification does not teach how to make a cell or cell line derived from the cell lines NM-H9D8-E6 (DSM ACC 2807), NM-H9D8-E6Q12 (DSM ACC 2856). The instant specification does 
	If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
	(a)    During the pendency of the application, access to the invention will be afforded to the 	Commissioner upon request;
	(b)    All restrictions upon availability to the public will be irrevocably removed upon granting of 	the patent;
	(c)    The deposit will be maintained in a public depositary for a period of 30 years, or 5 years 	after the last request or for the enforceable life of the patent, whichever is longer; and
	(d)    Provide evidence of the test of the viability of the biological material at the time of deposit 	(see 37 CFR 1.807).
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.

	If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12, 20, 22, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goletz (EP 2 073 842 B1, published 12/31/2014).
	In regards to claims 1-2, Goletz teaches that on antibody attached N-glycans, the vast majority of fucose residues is found 1,6 linked to the proximal GlcNAc residue (so called "core fucose"). It has been found that the absence of core fucose on the reducing end of the Nglycan attached to antibodies enhances the ADCC activity of antibodies by the factor 25 to 100. Due to this beneficial effect on ADCC, it is preferred that the amount of fucose is at least 10%, 15%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 
	Further, Goletz teaches a further embodiment wherein said host cell is selected to produce a glycoprotein, comprising at least 10% (15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75% or more than 80%) carbohydrates of the total carbohydrate structures or of at least one particular carbohydrate structure at a particular glycosylation site of the protein molecule of said protein molecules in said protein molecule composition, which lack fucose. Regarding antibodies it is particularly preferred that the N-glycoside linked carbohydrate chains bound to the Fc region comprises a reducing end comprising GlcNAc, wherein the carbohydrate chains do not contain fucose bound to the 6 position of the GlcNAc in the reducing end of the carbohydrate chain.
	In regards to claim 3, Goletz further teaches an embodiment wherein the antibody comprises at least one carbohydrate structure containing bisecting GlcNAc. Bisecting N-Acetylglucosamine (bisGlcNAc) is often found beta 1,4 attached to the central mannose residue of the tri-mannosyl core structure of the N-glycans found in antibodies. The presence of bisecting GIcNAc at the central mannose residue of the antibody Fc-N-glycan increases the ADCC activity of antibodies (Page 8, lines 55-58). This embodiment is a glycosylated antibody with bisecting GlcNAc while lacking fucose, and necessarily has a higher ADCC activity, compared to a non-glycosylated antibody. Thus the limitations of claim 3 are met.
	In regards to claim 4, Goletz further teaches another preferred embodiment wherein the increased activity of an antibody molecule composition is an increased binding activity to at least one Fc receptor, preferably FcγRIIIA (Page 25, lines 47-49).
	In regards to claim 5, Goletz further teaches a method for producing a protein composition, preferably an antibody molecule composition, having a defined glycosylation pattern, wherein the 
	In regards to claim 7,  Goletz claims 22 and 29 teaches an antibody with human glycosylation lacking fucose, and a reference antibody with human glycosylation, necessarily resulting from the reference antibody being isolated from a human cell line (i.e. DSM ACC2606 (NM-F9), DSM
ACC2605 (NM-D4)). 
	In regards to claim 8, Goletz teaches an glycosylated antibody molecule composition from DSM ACC 2807 (NMH9D8-E6) or DSM ACC 2856 (NM-H9D8-E6Q12) comprising at least 50%, preferably at least 60% and 	more preferably at least 70% carbohydrate structures of the total carbohydrate units or of at least one particular carbohydrate chain at a particular glycosylation site of an antibody molecule of the antibody molecules in said antibody molecule composition, lacking fucose (Claims 19 and 21).
	In regards to claim 12, as the antibody of claim 1 is taught by Goletz, the limitation of wherein said T cell activation is accompanied by maturation of dendritic cells and/or expression of co-stimulatory molecules and maturation markers, will necessarily follow.
	In regards to claim 20, and 22 Goletz teaches the antibody molecule composition, wherein said composition comprises at least one antibody molecule that binds the TA-MUC1 epitope (Claim 33). As this antibody would bind to TA-MUC1, and also increase ADCC, the limitation of a bifunctional monospecific antibody comprising a Fc region is met. Further, as Goletz teaches at least one antibody molecule, this would include an antibody molecule composition comprising two antibodies, binding different targets, and thus the limitation of a trifunctional bispecific antibody is also met.
		
	In regards to claims 29-30, Goletz teaches that the antibody molecule composition wherein said antibody molecule recognizes cancer, tumor or metastasis, or at least one cancer cell or tumor cell in at least one human.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 12, 20, 22, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014) and Dorokhov (Biochemistry (Mosc). 2016 Aug;81(8):835-57., published 8/2016).
	In regards to claims 1-5, 7-8, 12, 20, 22, and 29-30, the teachings of Goletz is discussed supra.
	Goletz does not teach wherein said antibody comprises one or more sequence mutations, wherein the binding of said antibody to FcyRIIIa is increased compared to a non-mutated antibody, preferably wherein said antibody comprises one or more sequence mutations selected from S238D, S239D, 1332E, A330L, S298A, E333A, L334A, G236A and L235V according to EU-nomenclature.
	This deficiency is made up for by Dorokhov.
nd Column).
	It would be obvious to one of ordinary skill in the art to modify the antibody of Goletz, already known to enhance the ADCC activity of antibodies by the factor 25 to 100, to even further enhance the ADCC activity, by using sequence mutations known to enhance ADCC activity. One of ordinary skill in the arts would have a reasonable expectation of success that using sequence mutations known to enhance ADCC activity would in fact further enhance ADCC activity.
Claims 1-5, 7-8, 12-13, 20, 22, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014) and Geiselhart (J Immunol. 2001 Mar 1;166(5):3019-27., published 3/1/2001).
	In regards to claims 1-5, 7-8, 12, 20, 22, and 29-30, the teachings of Goletz is discussed supra. 
	Goletz does not teach wherein T cell activation is detectable by the expression of CD25, CD69, and/or CD137.
	This deficiency is made up for by Geiselhart.
	Geiselhart teaches that CD25, CD69, CD71, and CD137 are T-cell activation markers (Figure 7).
	It would be obvious to one of ordinary skill in the art to modify the antibody of Goletz, already known to activate T cells, to further comprise the step wherein the T cell activation is detectable by art-known T cell activations markers such as CD25, CD69, and CD137, as taught by Geiselhart. One of ordinary skill in the arts would have a reasonable expectation of success that using art-known markers of T cell activation would in fact further detect T cell activation.
Claims 1-5, 7-8, 12, 14, 16-17, 20, 22-23, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Orcutt (Protein Eng Des Sel. .
	In regards to claims 1-5, 7-8, 12, 20, 22, 27, and 29-30, the teachings of Goletz is discussed supra.
	Goletz does not teach said antibody is a PD-L1 antibody, preferably wherein said antibody is a bifunctional monospecific antibody comprising a Fc region.
	Goletz does not teach said PD-L1 antibody is a trifunctional bispecific antibody.
	Goletz does not teach said PD-L1 antibody further binds to a cancer antigen, preferably wherein said cancer antigen is TA-MUC1.
	Goletz does not teach said TA-MUC1 antibody further binds to an immune checkpoint protein, preferably wherein said immune checkpoint protein is PD-L1.
	These deficiencies are made up for by Grigg and Orcutt.
	Grigg teaches that the most successful immune checkpoint inhibitors so far are monoclonal antibodies which to either PD-1 or PD-L1 (Page 1, Background, 2nd column).	
	Orcutt teaches a bispecific antibody (bsAb) format in which a disulfide-stabilized scFv is fused to the C-terminus of the light chain of an IgG to create an IgG-scFv bifunctional antibody.
	In regards to claim 14, it would be obvious for one of ordinary skill in the art to modify the antibody as taught by Goletz, to specifically be a PD-L1 antibody. Goletz already teaches antibody molecule compositions, comprising any antibody, having increased activity and/or increased yield and/or improved homogeneity and a human glycosylation, and further that these antibody molecule compositions are used to treat cancers (Goletz, Claim 32). Thus, one of ordinary skill in the art would be motivated to use one of the most popular and successful antibodies used to treat cancers, such as anti-PD1 or anti-PDL1 antibodies, as taught by Grigg. As Goletz has already shown that their modifications of glycosylation works with a variety of antibodies and can also be used to treat cancer, one of ordinary 
	In regards to claims 16-17, and 23, Goletz teaches a preferred embodiment wherein said molecule comprising an antibody fragment are fusion molecules where an antibody fragment is fused to other protein sequences such as antibody fragments from other antibodies in order to generate molecules with multiple binding specificities such as bi- or tri-specific antibodies (page 13, paragraph [0060]. Goletz further teaches another preferred embodiment said molecule comprising an antibody fragment are fusion molecules comprising the Fc region of a whole antibody. Goletz further teaches an antibody molecule composition, wherein said composition comprises at least one antibody molecule that binds the TA-MUC1 epitope (Claim 33). It would be it would be obvious for one of ordinary skill in the art to modify the bispecific antibody molecule composition with at least one antibody molecule that binds the TA-MUC1 epitope as taught by Goletz, to further comprise an PD-L1 antibody, as taught by Grigg. Goletz already teaches antibody molecule compositions, comprising any antibody and at least one antibody, having increased activity and/or increased yield and/or improved homogeneity and a human glycosylation, and further that these antibody molecule compositions are used to treat cancers (Goletz, Claim 32). Thus, one of ordinary skill in the art would be motivated to use one of the most popular and successful antibodies used to treat cancers, such as anti-PD1 or anti-PDL1 antibodies, as taught by Grigg. As Goletz has already shown that their modifications of glycosylation works with a variety of antibodies, including bispecific antibody compositions with more than one antibody, and can also be used to treat cancer, one of ordinary skill in the art would have a reasonable expectation of success that it would also work when the antibody is a bispecific antibody wherein the bispecific antibody binds to a TA-MUC1 epitope and also to a PD-L1 epitode. As this antibody would bind to TA-MUC1, bind to PD-L1, and also increase ADCC, the limitation of a trifunctional bispecific antibody comprising a Fc region is met Thus, an 
	
	In regards to claim 26, Orcutt teaches a bispecific antibody (bsAb) format in which a disulfide-stabilized scFv is fused to the C-terminus of the light chain of an IgG to create an IgG-scFv bifunctional antibody. It would be obvious to one of ordinary skill in the art to modify the bispecific antibody as taught above, to further comprise a single chain Fv regions binding to PD-L1, preferably wherein the 
	In regards claims 27, Goletz discloses an antibody, Panko1, and the VH and VL domains, which bind to TA-MUC1 (claim 33). It would be obvious to one of ordinary skill in the art to modify the bispecific antibody, as taught by Goletz and Grigg above, to specifically comprise an antibody comprising VH and VL domains binding to TA-MUC1. As Goletz and Grigg already teach a bispecific antibody that binds to TA-MUC1, one of ordinary skill in the art would be motivated to use an art-known VH and VL domain sequence that is already known to bind to TA-MUC1. One would have a reasonable expectation of success that using these specific sequences would result in the binding of TA-MUC1.
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643